                IN THE UNITED STATES BANKRUPTCY COURT

                              DISTRICT OF HAWAII

                                        )
                                        )
WILLIAM H GILLIAM                       )
                                        )
                                        )
                                        )      Case No. 19-01366
                                        )
                    Debtor              )     Chapter 13
                                        )     Memorandum in Support of
                                        )     MOTION FOR TURNOVER
                                        )     CONCERNING APPLE, GOOGLE
                                        )     AND YAHOO and PROPOSED
                                        )     ORDER
                                        )
                                        )
                                        )


        At the commencement of this case debtor held data in electronic format

which most instances stored in the so called “cloud” of various providers. Data,

including something as simple as a user name, has value. Data is property. ​Caesars

World, Inc. v. Caesars-Palace. com, 112 F. Supp. 2d 502 - Dist. Court, ED Virginia

2000​.​ And is property of the estate 11 USC §541.

        As every user of an Apple products debtor assigned a user identification

which can be any email address usable on the internet, in the case of Apple as set

out in the motion the identification is ​Nosveemos2@yahoo.com​. Apple uses the



1
    U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 80 Filed 03/19/20 Page 1 of 8
email to “secure” the account by sending tokens (that is a number or phrase that’s

unique and ties that account to that email). Other means can be added, such as a

telephone number that can receive SMS (not all can). The debtor has used the same

user identification continuously for at least a decade. Users of Apple enter into an

agreement of adhesion with Apple, the current version to be found at this link:

https://www.apple.com/au/legal/internet-services/icloud/en/terms.html​ Debtor has

continuously paid monthly charges as determined by the agreement and ones

usage. If the user does not pay eventually the data will be lost for non payment. It’s

now been over thirty days, and it becomes critical, the debtor needs to obtain

access to the account to pay the charges and preserve the account and its contents.



        After commencement of this case, on Feb 4, 2020 my hotel room in

Honolulu where I stayed after a hearing before this court was burglarized and all

my devices, Computer, Ipad, Iphone taken. Each of these devices backup to cloud

accounts, both Apple’s iCloud and Google’s Drive. Each of the emergenncy back

up code sets for each respective cloud account stored in the other providers cloud. I

never anticipated losing all devices and their associated cloud accounts so that the

back ups would be irretrievable, just when needed.. As the thief also took my

payment cards, passport etc. it took me some time to establish my identity so I



2
    U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 80 Filed 03/19/20 Page 2 of 8
might recover the iPhone and its telephone number. Should this ever happen to the

reader, you’ll discover that to recover accounts the routine is to use either email

addresses or phone numbers for SMS messaging to send a token to re-authenticate

the person trying to recover. Unable to recover the insured phone immediately

without any satisfactory identification, the thief eventually discovered and changed

all of the email accounts, cloud accounts etc passwords and telephone number. It

became absolutely impossible to recover the accounts by the time I got the phone.

(Asurion the insurance carrier was negligent in their handling of the claim, for

example shipping an iPad to replace the phone, despite the fact that the correct

MEI on the claim form.

        In addition, I fear that the contacts list (principally with yahoo, but Apple

and Google secondarily) may have been exploited by the thief to write to debtor’s

twenty-years-worth-of-contacts in a scheme to defraud, such as: “I’m stranded in

Timbuktu and need a thousand dollars to get home wire to Western Union for me

please good friend; and then armed with “my” passport altered with a new photo,

see attached1, he or she or their runner can identify themselves to my name as the

debtor and retrieve the funds or some other such chicanery.


1
  This altered passport photo comes to the debtor from First Hawaiian Bank, where the person pictured
endeavored to present a counter check and obtain a 4 figure sum, the suspicious teller took a photo of the
same; but, then the felon realized he grabbed the passport and ran out of the bank. The felon also altered
the birth date to conform to the younger person pictured and the signature.


3
    U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 80 Filed 03/19/20 Page 3 of 8
          Further I have voluminous material stored at both cloud accounts. They are

essential not just for this case; but, for my records going forward and to have

contact even with friends, whose email and telephone number I’m no longer

practiced to recall as the device always knew. (I need the yahoo account because it

has contacts AND is the User ID for the Apple iCloud account)

          A search for similar court cases doesn’t turn up many cases, although a

non-legal specific search does produce news articles of businesses who initiated

suit against, say: Google, action commenced, and a few days later a review of the

docket shows the case is dismissed voluntarily.2 I surmise that Google quickly

resolved. There is however one interesting case from Surrogate Court in New York

where a surviving spouse and Personal Representative under a Will, which did not

address decedendent’s data issues, ownership etc.. Matter of Scandalios (​2019 NY

Slip Op 30113 - NY: Surrogate's Court, New York, 2019 ​). The Court summarized

the sad circumstances and ordered Apple to allow the personal representative and

surviving spouse access to the Apple account. Apple did not appear or contest, just

as in this instant matter, all three, Apple, Google, Yahoo! are silent. I should think




2
    ​https://www.theregister.co.uk/2019/07/05/musey_v_google_lawsuit/


4
    U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 80 Filed 03/19/20 Page 4 of 8
as the owner of the accounts at issue here, that debtor in as a good if not better

position than a personal representative.

        Similarly with respect to Google I have used what is today Google Drive3

nearly from its inception and pay monthly for significant storage.The current

version of the Terms of Service at this link:

https://www.google.com/drive/terms-of-service​. As debtor must pay for this

storage and I’ve not been able to pay accruing charges, see above, debtor at risk of

losing permanently and irretrievably the information, data, contacts. Etc. The

accounts have the user identification: PacificRimHI and WorldHICuranam.

        Finally, with respect to yahoo, debtor has used the email address

BillGilliam@yahoo.com​ and ​WorldHI@yahoo.com​ from near the inception of the

service and domain. The data there are the archived emails and contacts. I’m

concerned the contacts list may be misused and already may have been the case,

I’ve no way to warn or contact those on the contact list. Everything backed up

redundantly, the yahoo contacts to Apple iCloud. But with both inaccessible

debtor’s sole remedy the motion for turnover.




3
 Ancillary to Google Drive is the YouTube service which uses the same User ID and video of evidentiary
value stored and importantly time stamped for authentication.


5
    U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 80 Filed 03/19/20 Page 5 of 8
        Finally, I would note for the court not only have the respondents Google,

Apple, Yahoo not objected; but, they will benefit by having their account charges

paid. The only person who would be harmed, I respectfully submit, the theif and

his cohorts.

                                         /s/ William H. Gilliam
                                         William H. Gilliam, debtor, pro se
                                         9450 SW Gemini Dr.
                                         ECM 38146
                                         Beaverton, OR 97008
                                         Tel 808 647 0610


          DECLARATION IN SUPPORT OF MOTION FOR TURNOVER

        I declare that I’m the debtor herein and the facts set forth in the foregoing

memorandum are true and correct, on penalty of perjury.


                                         /s/ William. H. Gilliam
                                         William H Gilliam




6
    U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 80 Filed 03/19/20 Page 6 of 8
                  Debtor’s Passport Photo with alteration from First Hawaiian Bank




7
    U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 80 Filed 03/19/20 Page 7 of 8
8
    U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 80 Filed 03/19/20 Page 8 of 8
